Citation Nr: 0522549	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine Army 
from November 1942 to March 1945.  He died in February 1990.  
The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claim.


FINDINGS OF FACT

1.  The veteran died in February 1990.  The Certificate of 
Death lists the immediate cause of death as cardio-
respiratory arrest with an antecedent cause of septicemia and 
an underlying cause of bedsore, infected.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause(s) of the veteran's death did not have its 
onset during active service and is not related to any in-
service disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107  (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

With respect to the cause of death claim, VA satisfied its 
duty to notify by means of a letter from the RO to the 
appellant in August 2001.  The appellant was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim, which would include that in 
her possession, to the RO.  The timing and content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, a medical opinion is not required because 
there is no competent evidence of record indicating that the 
veteran's cause of death may be associated with his active 
service.   See 38 C.F.R. § 3.159(c)(4)(A); Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Accordingly, the duty to notify 
and assist has been met by the RO to the extent possible 
concerning the claim for service connection for the cause of 
the veteran's death.


II.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2004).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2004).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
(2004).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed the record in its entirety.  On his 
Affidavit for Philippine Army Personnel dated in April 1946, 
the veteran reported no wounds or illnesses during service.  
During his lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
February 1990.  The immediate cause of death was cardio-
respiratory arrest with an antecedent cause of septicemia and 
an underlying cause of bedsore, infected.  However, there was 
no medical evidence of record.  Although the RO informed the 
appellant in multiple letters that it was her responsibility 
to ensure that the RO received all evidence to support her 
claim and advised her of the lack of evidence to establish 
her claim, no medical evidence was received.  The appellant 
informed the RO that her husband had been wounded in service 
and was treated after service at the Bacolod Sanitarium and 
Hospital.  The RO requested medical records from this 
hospital, but received no response.  The RO also requested 
records from the Veterans Memorial Medical Center without 
success.  See Letter from the RO to the appellant, dated 
September 26, 2001.  In the appellant's notice of 
disagreement received in May 2003, she stated that she had no 
medical evidence of her husband's ailments during service as 
there were no medical staff or doctors at that time present 
to treat him.  

The only evidence of record that the deceased veteran had an 
in-service disease or injury are the appellant's contentions 
and an affidavit submitted in July 2001 by F.G.T., who stated 
he knew the deceased veteran personally.  He also stated that 
in June 1945, the veteran was wounded, captured, and tortured 
by the Japanese and was rescued and treated by the Americans.  
He further contended that in December 1972, the deceased was 
suffering from pulmonary disease, confirmed by Sanitarium 
Hospital in Bacolod City and was subsequently treated at the 
U.S. VA Hospital in Quezon City in June 1973.  He concluded 
that there is medical opinion that the deceased veteran's 
pulmonary disease was connected to service.  This, however, 
does not qualify as competent medical evidence.  There is no 
competent evidence of record which connects any disability 
listed on the veteran's death certificate to his active duty.  

Both the appellant and F.G.T. contended that the veteran's 
pulmonary disease was connected to service.  They are not 
competent to make such an assessment and their opinions have 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Without any competent evidence of a nexus 
between the cause of the veteran's death and service, the 
claim for service connection for cause of death must be 
denied.

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 



preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


